DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 02/26/2021. Claims 1-18 are pending in the Application, of which Claims 1 and 12 are independent.  
Continuity/Priority Information  
 The present Application 17187258, filed 02/26/2021 claims foreign priority to REPUBLIC OF KOREA, Application 10-2020-0110537, filed 08/31/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12, “wherein the memory device performs an operation by using the test value based on the operation command set, replaces the initial setting value with an operation value that is generated as a result of the operation, and stores the operation value”  is indefinite, because the sequence of  events are not clearly defined, i.e. the memory device  performs, replaces,  and stores. It is unclear how the memory device   is configured to perform all the events simultaneously. The specification does not adequately describe the limitation, because it uses the sale language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEON (U.S. Pub. No. 20100322007) Pub. Date: Dec. 23, 2010. 
Regarding independent Claims 1 and 12, JEON discloses a flash memory device and method of reading data, comprising:
a memory device configured to store an initial setting value for performing normal operations;
[0040] FIG. 4 is a conceptual diagram assuming the operation of the flash memory device 10 during a read operation. The read operation begins by setting a read voltage VR1 to a first (or initial) level (VR1a) corresponding to an initial setting value. [0045] Accordingly, the flash memory device 10 illustrated in FIG. 1 comprises the read retry start voltage setting unit 180 and is configured to execute a read operation consistent with the method summarized in the flowchart of FIG. 6.
a test device configured to generate an operation command set including a test value and configured to transmit the operation command set to the memory device, [0030] In the illustrated example of FIG. 1, the controller 160 receives a read command (RCMD) and an address (Addr) from outside the controller 160. The controller 160 transmits the address (Addr) to the X-decoder/driver 120 and the Y-decoder/driver 130.
wherein the memory device performs an operation by using the test value based on the operation command set, [0033] The controller 160 transmits a first control signal (XCON1) corresponding to the read command (RCMD) to the voltage generator 170. The voltage generator 170 then generates a read voltage (VR) in response to a first control signal (XCON1), and transmits the read voltage (VR) to the Y-decoder/driver 130.
replaces initial setting value with an operation value that is generated as a result of the operation, and stores the operation value.  
 [0056] Thus, the test read operation performed by the flash memory device 10 continues iteratively until a minimum test read retry level (VTRpass) is identified at which the test read retry operation may be successfully completed (S640=YES), At this time, the pass/fail determining unit 190 will transmit the third control signal (XCON3) including information identifying the minimum read retry voltage to be used during subsequent read operations. This minimum read retry voltage may be stored in the read retry start voltage setting unit 180.
[0057] The read retry start voltage setting unit 180 sets the minimum test read retry voltage (VTRpass) as a read retry start voltage VR1 in response to the third control signal (XCON3) (S660).
[0059] The controller 160 then applies the read retry start voltage VR1 to a column corresponding to the address (Addr) through the Y-decoder/driver 130 (S670), and repeats the read operation while changing a read voltage level (refer to FIG. 4) until the read operation is successfully completed (S680). 
Independent Claim 12 additionally  recites “a merge circuit configured to output an operation command set” corresponding to controller 160 that transmits the address (Addr) to the X-decoder/driver 120 and the Y-decoder/driver 130, JEON.

   Regarding Claims  2, 3, 13, JEON discloses a command generator; [0060] As described above, the read operation may be performed as follows. The controller 160 transmits the address (Addr) to the X-decoder/driver 120 and the Y-decoder/driver 130, stores a page corresponding to the address (Addr) in the page buffer 150, and activates a column corresponding to the address (Addr). Then, the voltage generator 170 transmits the read voltage VR to the Y-decoder/driver 130, and the Y-decoder/driver 130 applies the read voltage VR to an activated column.

Regarding Claim 4, 5, 14, 15, JEON discloses operation command register outputs the operation command; [0033] The controller 160 transmits a first control signal (XCON1) corresponding to the read command (RCMD) to the voltage generator 170. The voltage generator 170 then generates a read voltage (VR) in response to a first control signal (XCON1), and transmits the read voltage (VR) to the Y-decoder/driver 130. 

Regarding Claim 7-9, 16-18, JEON discloses voltage generator configured to output operation voltages through word lines; [0051] The controller 160 transmits a second control signal (XCON2) including the read retry information (IMVTR1) to the voltage generator 170. The voltage generator 170 generates the test read retry start voltage (VTR1) in response to the second control signal XCON2, and transmits the test read retry start voltage (VTR1) to the Y-decoder/driver 130. The Y-decoder/driver 130 applies the test read retry start voltage (VTR1) to columns of an activated page. 
[0060] As described above, the read operation may be performed as follows. The controller 160 transmits the address (Addr) to the X-decoder/driver 120 and the Y-decoder/driver 130, stores a page corresponding to the address (Addr) in the page buffer 150, and activates a column corresponding to the address (Addr). Then, the voltage generator 170 transmits the read voltage VR to the Y-decoder/driver 130, and the Y-decoder/driver 130 applies the read voltage VR to an activated column. 

Regarding Claims 10, 11, JEON discloses perform normal operations based on the operation value; [0007] In a exemplary method embodiment of the inventive concept, the method comprises;   setting an initial read voltage for the flash memory device equal to the minimum test read retry voltage, and thereafter performing a normal read operation directed to user data stored in the memory cell array by iteratively applying a sequence of read retry operations, wherein an initial read retry operation in the sequence of read retry operations uses the initial read voltage. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
US 20180075919, Pang; Liang et al. [0060] The control circuitry 110 cooperates with the read/write circuits 128 to perform memory operations on the memory structure 126, and includes a state machine 112, an on-chip address decoder 114, and a power control module 116.   Based on this flag, the operation of the memory device may be modified such as by using modified read voltages in a read operation, setting a lower initial program voltage, or setting a higher initial erase voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 28, 2022
Non-Final Rejection 20220427
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov